
	

113 HR 1849 IH: Collectible Coin Protection Act
U.S. House of Representatives
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1849
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2013
			Mr. Smith of Texas
			 (for himself, Mr. Scalise,
			 Mr. Cassidy, and
			 Mr. Waxman) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Hobby Protection Act to make unlawful the
		  provision of assistance or support in violation of that Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Collectible Coin Protection
			 Act.
		2.Provision of
			 assistance or supportThe
			 Hobby Protection Act (15 U.S.C. 2101 et seq.) is amended—
			(1)in section
			 2—
				(A)in subsection (b),
			 by inserting , or the sale in commerce after distribution
			 in commerce;
				(B)by redesignating
			 subsection (d) as subsection (e) and inserting after subsection (c) the
			 following:
					
						(d)provision of
				assistance or supportIt shall be a violation of subsection (a)
				or (b) for a person to provide substantial assistance or support to any
				manufacturer, importer, or seller if that person knows or consciously avoids
				knowing that the manufacturer, importer, or seller is engaged in any act or
				practice that violates subsection (a) or
				(b).
						;
				and
				(C)in subsection (e)
			 (as so redesignated), by striking and (b) and inserting
			 (b), and (d);
				(2)in section
			 3—
				(A)by striking
			 If any person and inserting (a) In general.—If any
			 person;
				(B)by striking
			 or has an agent and inserting , has an agent, transacts
			 business, or wherever venue is proper under section 1391 of title 28, United
			 States Code; and
				(C)by adding at the
			 end the following:
					
						(b)Trademark
				violationsIf the violation of section 2 (a) or (b) or a rule
				under section 2(c) also involves unauthorized use of registered trademarks
				belonging to a collectibles certification service, the owner of such trademarks
				shall have, in addition to the remedies provided in subsection (a), all rights
				provided under sections 34, 35, and 36 of the Trademark Act of 1946 (15 U.S.C.
				1116, 1117, and 1118) for violations of such
				Act.
						;
				and
				(3)in section 7, by
			 adding at the end the following:
				
					(8)The term
				collectibles certification service means a person recognized by
				collectors for providing independent certification that collectible items are
				genuine.
					.
			
